                                             Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 1 of 7




                                   1
                                   2
                                   3                                 UNITED STATES DISTRICT COURT
                                   4                                NORTHERN DISTRICT OF CALIFORNIA
                                   5                                       OAKLAND DIVISION
                                   6
                                        STARDOCK SYSTEMS, INC.,
                                   7                                                   Case No. 17-cv-07025-SBA
                                                       Plaintiff,
                                   8
                                                 v.                                    SECOND AMENDED ORDER FOR
                                   9                                                   PRETRIAL PREPARATION
                                        PAUL REICHE III, et al.,
                                  10
                                                       Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13            Pursuant to Rule 16 of the Federal Rules of Civil Procedure (“FRCP”),
                                                IT IS HEREBY ORDERED AS FOLLOWS:
                                  14
                                  15   I.       DEADLINE FOR JOINDER OF PARTIES/AMENDING THE PLEADINGS

                                  16          The deadline for the joinder of other parties and to amend the pleadings is February
                                       14, 2019.
                                  17
                                  18   II.      DISCOVERY CUT-OFF
                                  19          All discovery, except for expert discovery, shall be completed and all depositions
                                  20   taken on or before July 31, 2019. The deadline to file motions to compel is governed by the
                                       Local Rules. Discovery disputes will be referred to a magistrate judge.
                                  21
                                       III.     EXPERT DESIGNATION AND DISCOVERY
                                  22
                                  23          Plaintiff shall designate any experts by August 14, 2019; defendant by August 14,
                                       2019; rebuttal disclosure by September 11, 2019. Any expert not so named may be
                                  24   disallowed as a witness.
                                  25
                                              No expert will be permitted to testify to any opinion, or basis or support for an
                                  26   opinion, that has not been disclosed in response to an appropriate question or interrogatory
                                       from the opposing party.
                                  27
                                  28            Expert discovery shall be completed by September 25, 2019.
                                         Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 2 of 7




                                   1
                                   2   IV.    MOTION PRACTICE
                                   3          All dispositive motions shall be heard on or before November 13, 2019, at 2:00 p.m.
                                   4
                                               A.     Meet and Confer Requirement: The parties must meet and confer prior
                                   5   to filing any motion or request. The movant shall certify to the Court in its moving papers
                                       that it has complied with this requirement. Should the parties fail to meet and confer, the
                                   6
                                       Court may decline to entertain the motion.
                                   7
                                               B.     Hearing Dates: The Court does not reserve motion hearing dates. The
                                   8   parties are advised to check Judge Armstrong's calendar at www.cand.uscourts.gov/sba to
                                   9   determine the next available hearing date. The parties are advised not to wait until 35 days
                                       prior to the law and motion cut-off to file and serve their motion. As the Court's law and
                                  10   motion calendar tends to fill quickly, there is no guarantee that a hearing date within the law
                                       and motion cut-off will be available.
                                  11
                                  12         NOTE: Pursuant to Civil L.R. 7-1(b), the Court may, in its discretion, adjudicate
Northern District of California
 United States District Court




                                       motions without oral argument.
                                  13
                                  14          C.     Page Limits: All noticed motions (other than motions for summary judgment)
                                       and any opposition thereto, shall not exceed fifteen (15) pages in length, exclusive of the
                                  15   table of contents, table of authorities, exhibits and declarations, if required. Reply briefs
                                       may not exceed ten (10) pages in length.
                                  16
                                  17          D.      Failure to Oppose: The failure to timely file an opposition to any motion
                                       shall constitute a consent to the granting of the motion.
                                  18
                                  19           E.      Summary Judgment: Parties are limited to filing one motion for summary
                                       judgment. Any party wishing to exceed this limit must request leave of Court. Aligned
                                  20   parties (i.e., co-defendants) should file joint briefs where possible. Motions for summary
                                       judgment are subject to the page limits set forth in Civil Local Rule 7. If a Plaintiff wishes
                                  21   to file a motion for summary judgment, they shall do so at least 6 weeks before the cut-off
                                  22   date. If a Defendant desires to file a cross-motion, such motion shall be combined with the
                                       opposition to the motion, not to exceed 25 pages, and shall be filed 14 days after the filing of
                                  23   the motion. The opposition to any cross-motion shall be combined with the reply in support
                                  24   of the motion, not exceed 15 pages, and shall be filed 7 days after the filing of the
                                       opposition. A reply to any cross-motion, not to exceed 10 pages, shall be filed 7 days after
                                  25   the filing of the opposition. Separate statements of undisputed facts will not be considered.
                                       Joint statements of undisputed facts are helpful, but not required.
                                  26
                                  27         F.     Use of Dividers and Binders: Courtesy copies of multi-page exhibits for
                                       chambers should be clearly marked with tabbed dividers. Where the exhibits are
                                  28   voluminous, courtesy copies shall be submitted in tabbed binders.
                                                                                    2
                                            Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 3 of 7




                                   1
                                       V.      MANDATORY SETTLEMENT CONFERENCES
                                   2
                                              All parties are ordered to participate in a mandatory settlement conference during the
                                   3   following time period: 11/18/19- 1/17/20
                                   4
                                       VI.     PRETRIAL CONFERENCE
                                   5
                                               All Counsel who will try the case shall appear for a pretrial conference on March 11,
                                   6
                                       2020 at 2:00 p.m. All Counsel shall be fully prepared to discuss all aspects of the trial.
                                   7   Failure to file the requisite pretrial documents in advance of the pretrial conference may
                                       result in vacation of the pretrial conference and/or the imposition of sanctions.
                                   8
                                                     NOTE: Each party is required to have a person with full
                                   9                 settlement authority present at the pretrial conference.
                                  10
                                       VII.    PRETRIAL PREPARATION
                                  11
                                               Prior to the date pretrial preparation is due, Counsel shall meet and confer in good
                                  12
Northern District of California




                                       faith in advance of complying with the following pretrial requirements in order to clarify and
 United States District Court




                                  13   narrow the issues for trial, arrive at stipulations of facts, simplify and shorten the
                                       presentation of proof at trial, and explore possible settlement. In addition, Counsel shall
                                  14   meet and confer regarding anticipated motions in limine, objections to evidence, jury
                                  15   instructions, and any other matter which may require resolution by the Court.

                                  16           The following briefing schedule applies to all pretrial documents:
                                  17
                                                               FILINGS                                      DUE DATE
                                  18
                                        Pretrial Statement                                        1/24/20
                                  19    Trial Briefs
                                        Findings of Fact
                                  20    Witness Lists
                                  21    Exhibit Lists
                                        Discovery Designations
                                  22    Proposed Jury Instructions
                                        Proposed Jury Voir Dire
                                  23
                                        Proposed Verdict Forms
                                  24    Motions in Limine                                         2/7/20
                                        Objections to Evidence
                                  25    Objections to Separately Proposed Jury Instructions
                                  26    Oppositions to Motions in Limine                          2/14/20
                                        Responses to Objections to Evidence
                                  27    Replies for Motions in Limine                             2/21/20
                                  28    Objections to Evidence (optional)

                                                                                      3
                                          Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 4 of 7



                                             A.      Joint Pretrial Statement: Counsel are required to file a joint pretrial
                                   1
                                       conference statement containing the following information:
                                   2
                                                     1.      The Action
                                   3
                                   4                        a.    Substance of the Action. A brief description of the substance of
                                                     claims and defenses which remain to be decided.
                                   5
                                                            b.      Relief Prayed. A detailed statement of all the relief claimed,
                                   6
                                                     particularly itemizing all elements of damages claimed as well as witnesses,
                                   7                 documents or other evidentiary material to be presented concerning the
                                                     amount of those damages.
                                   8
                                   9                 2.      Factual Basis

                                  10                        a.      Undisputed Facts. A plain and concise statement of all relevant
                                                     facts not reasonably disputed, as well as those facts to which the parties will
                                  11
                                                     stipulate without the necessity of supporting testimony or exhibits.
                                  12
Northern District of California
 United States District Court




                                                            b.     Disputed Factual Issues. A plain and concise statement of all
                                  13                 disputed factual issues which remain to be decided.
                                  14
                                                            c.    Agreed Statement. A statement assessing whether all or part of
                                  15                 the action may be presented upon an agreed statement of facts.
                                  16                 3.      Disputed Legal Issues
                                  17
                                                            Without extended legal argument, a concise statement of each disputed
                                  18                 point of law concerning liability or relief, citing supporting statutes and
                                  19                 decisions. Unless otherwise ordered, parties should cite to briefs served and
                                                     lodged setting forth briefly the nature of each party's contentions concerning
                                  20                 each disputed point of law, including procedural and evidentiary issues.
                                  21                 4.      Stipulations
                                  22
                                                           A statement of stipulations requested or proposed for pretrial or trial
                                  23                 purposes.
                                  24
                                              B.     Trial Briefs
                                  25
                                               Each party shall serve and file a trial brief which shall briefly state their contentions,
                                  26   the relevant facts to be proven at trial, and the law on the issues material to the decision.
                                  27
                                  28
                                                                                        4
                                         Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 5 of 7



                                              C.     Findings of Fact & Conclusions of Law (non-jury trial)
                                   1
                                   2           In non-jury cases, each party shall serve and lodge with the Court proposed findings
                                       of fact and conclusions of law on all material issues. Findings shall be brief, clear, written in
                                   3   plain English and free of pejorative language and argument.
                                   4
                                              D.     Jury Instructions
                                   5
                                               The parties shall file a joint set of proposed jury instructions that sets forth those
                                   6
                                       instructions on which the parties have reached agreement. As to any disputed instructions,
                                   7   each party shall also file its “separately proposed” instruction(s) supported by a brief
                                       memorandum setting forth the authority for its use. Responses or objections to any
                                   8   “separately proposed” jury instruction shall be filed in accordance with briefing schedule set
                                   9   forth above. All instructions shall be written in plain English that is comprehensible to
                                       jurors, concise and free of argument, and organized in a logical fashion so as to aid jury
                                  10   comprehension. Copies of the joint and separate proposed instructions shall be provided as
                                       Word documents on a USB drive or CD. The Court's practice is to utilize, whenever
                                  11
                                       possible, instructions found in the Ninth Circuit Manual of Model Jury Instructions.
                                  12
Northern District of California
 United States District Court




                                              E.     Jury Voir Dire
                                  13
                                  14          Each party shall file proposed questions for jury voir dire.

                                  15          F.     Verdict Forms
                                  16          Each party shall file a proposed form of verdict.
                                  17
                                              G.     Witnesses
                                  18
                                  19          Each party shall serve and file with the Court a list of all persons who may be called
                                       as witnesses. The list shall include a summary of the substance of each witness' proposed
                                  20   testimony. Retained and non-retained expert witnesses shall be identified as such.
                                  21          H.     Exhibits
                                  22
                                              Each party shall serve and file a list of all exhibits anticipated to be used at the trial.
                                  23   The exhibit list shall identify each exhibit by number and include a brief description,
                                  24   followed by two blank columns to record the date on which it is marked for identification
                                       and the date on which it is admitted into evidence. Exhibits shall be premarked numerically,
                                  25   with Plaintiff’s exhibits preceded by the letter “P” (i.e., P1, P2, P3) and Defendant’s exhibits
                                       preceded by the letter “D” (i.e., D1, D2, D3). Exhibit markers shall also contain the case
                                  26   name and number, with space to record the date admitted and the Deputy Clerk’s initials. (A
                                  27   sample exhibit list and exhibit markers are available in the Court’s Standing Orders).

                                  28
                                                                                       5
                                         Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 6 of 7



                                              Exhibits should be brought to Court on the first day of trial. Each party shall provide
                                   1
                                       every other party one set of exhibits to be used at trial. Additionally, the Court requires one
                                   2   original version of exhibits (as described above) for the Clerk and two copies (one for the
                                       Bench and one for the witness stand). Each set of exhibits, including the originals, shall be
                                   3   premarked and indexed into a binder for easy and quick reference, with a copy of the full
                                   4   exhibit list at the front of the binder.

                                   5          I.     Designation of Discovery Excerpts
                                   6
                                              Each party expecting to use discovery excerpts as part of its case in chief shall serve
                                   7   and lodge with the Court a statement identifying: (1) by witness and page and line, all
                                       deposition testimony and (2) by lodged excerpt, all interrogatory answers and requests for
                                   8   admissions. Each interrogatory answer intended to be offered as an exhibit shall be copied
                                   9   separately and marked as an exhibit. The original of any deposition to be used at trial must
                                       be produced at the time of trial, along with a copy for the Court.
                                  10
                                              If Counsel intend to present video or audio deposition testimony in lieu of live
                                  11
                                       testimony pursuant to Federal Rule of Evidence 804(b)(1), and the parties are unable to
                                  12   reach a stipulation regarding the presentation of such testimony, the presenting party shall
Northern District of California
 United States District Court




                                       notify the Court of this fact at the time it files its designations and provide the reason for the
                                  13   witness’ unavailability. See Fed. R. Evid. 804(a).
                                  14
                                              J.     Motions in Limine and Objections to Evidence
                                  15
                                               Motions in limine (“MILs”) shall be set forth in a single memorandum, not to
                                  16   exceed fifteen (15) pages in length. Responses to the MILs shall be set forth in a single
                                  17   memorandum, not to exceed fifteen (15) pages in length. Reply briefs shall not exceed ten
                                       (10) pages. No MIL will be considered unless the parties certify that they met and conferred
                                  18   prior to its filing. Any request to exceed the page limits must be submitted prior to the filing
                                  19   deadline and supported by a showing of good cause, along with a certification that the
                                       applicant has met and conferred with the opposing party regarding the request.
                                  20
                                              Objections to evidence shall identify the exhibit, discovery excerpt, and/or deposition
                                  21   designation in dispute, indicate the basis for the objection (e.g., hearsay - FRE 802), and
                                  22   provide a brief statement in support thereof. Objections to deposition designations shall also
                                       include any counter-designations for completeness. See Fed. R. Evid. 106. For any
                                  23   deposition designations to which objections are raised, the parties shall provide a complete
                                  24   transcript with the designated portions thereof highlighted. The objecting party shall file the
                                       transcript as a searchable PDF and provide a printed courtesy copy. No objection will be
                                  25   considered unless the parties certify that they met and conferred prior to its filing.
                                       Responses to objections shall provide a brief statement in opposition (e.g., falls under an
                                  26   exception or offered for non-hearsay purpose). Replies are not required.
                                  27
                                  28
                                                                                       6
                                            Case 4:17-cv-07025-SBA Document 117 Filed 02/15/19 Page 7 of 7



                                       VIII. TRIAL DATE
                                   1
                                   2           Trial before the Jury will begin on March 23, 2020, at 10:00 a.m., for an estimated 5-
                                       6 trial days, or as soon thereafter as the Court may designate. The parties are advised that
                                   3   they must be prepared to go to trial on a trailing basis in the event that more than one case is
                                   4   set for trial on the same date. Trial will take place at 1301 Clay Street, Oakland, California,
                                       94612 (Courtroom to be determined at the pretrial conference). The Court's trial hours are
                                   5   10:00 a.m. to 3:30 p.m., with two fifteen-minute breaks, from Monday through Friday.
                                   6                 NOTE: Each party is required to have someone with full
                                                     settlement authority present on the first day of trial.
                                   7
                                   8   IX.     TRANSCRIPTS

                                   9         If transcripts will be requested during or immediately after the trial, arrangements
                                       must be made with the Court Reporter Coordinator (Telephone No. 510-637-3534) at least
                                  10
                                       one week prior to the commencement of trial commences.
                                  11
                                       X.      STATUS AND DISCOVERY CONFERENCES
                                  12
Northern District of California
 United States District Court




                                  13         Any party desiring to confer with the Court may, upon notice to all other parties,
                                       arrange a conference through the courtroom deputy clerk (Telephone No. 510-637-3542).
                                  14   Conferences may be conducted telephonically, upon request (preferably in writing).
                                  15
                                       XI.     SANCTIONS
                                  16
                                            Failure to comply with this order may result in the imposition of sanctions pursuant to
                                  17   FRCP 16(f).
                                  18           IT IS SO ORDERED.
                                  19
                                  20   Dated: February 15, 2019                   ____________________________________
                                                                                     SAUNDRA BROWN ARMSTRONG
                                  21                                                 Senior United States District Judge
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      7
